Citation Nr: 1743055	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for PTSD prior to May 22, 2010, and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied entitlement to a rating in excess of 30 percent for PTSD.

In February 2012, during the pendency of the present appeal, the RO increased the rating for PTSD from 30 to 70 percent, effective May 22, 2010.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012, during the pendency of this appeal, the Veteran submitted an informal claim for a TDIU.  Aside from the Veteran initiating a claim of entitlement to a TDIU, a TDIU claim is also part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran clearly raised the issue of unemployability subsequent to the September 2010 rating decision, the Board has jurisdiction of the TDIU claim as part of the claim for an increased rating for PTSD.

The issue of entitlement to increased initial ratings for bilateral upper and lower extremity peripheral neuropathy has been raised by the record in a June March 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the March 2012 rating decision granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, the RO also indicated that the evaluation of these disabilities was continued as part of the 20 percent rating for diabetes, "pending an at once examination."  The record contains a VA peripheral nerves examination report from that same month that was not considered in the March 2012 rating decision; however no further adjudication as to these issues has been made.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. From January 13, 2010, to February 8, 2017, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2. From February 9, 2017, the Veteran's PTSD symptoms most nearly approximated total occupational and social impairment.

3. For the rating period prior to February 9, 2017, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. From January 13, 2010, to May 21, 2010, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. From May 22, 2010 to February 8, 2017, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, DC 9411 (2016).

3. From February 9, 2017, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, DC 9411 (2016).

4. Prior to February 8, 2017, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim for PTSD - Analysis

The Veteran is in receipt of a 30 percent disability rating for PTSD prior to May 22, 2010, and a 70 percent rating thereafter, under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in May 2016; therefore, the claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.




When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the relevant evidence of record, a January 2009 Vet Center assessment report indicated that the Veteran reported having suicidal and homicidal thoughts, without a plan or intent.  He had been married for 30 years prior to a divorce, and did not have a good relationship with his children.  He was in a five year relationship.  He had not had any formal training other than on-the-job training.  His hobbies were being outside, walking, fishing, and reading.  The Vet Center treatment provider indicated that the Veteran's PTSD symptoms increased when he stopped working.  His PTSD symptoms included nightmares, depression, anxiety, and avoidance.  

In June 2009, the Veteran underwent a disability determination examination related to his claim for disability benefits with Social Security Administration (SSA).  He was cleanly and casually dressed, with good grooming and hygiene skills.  He had not worked since July 31, 2007 and had tried to find work, without success.  The Veteran complained of depression, crying episodes, decreased energy, sleep difficulties, irritability, decreased libido, feelings of hopelessness, helplessness, worthlessness, and uselessness, low self-esteem, difficulty with concentration, and of being withdrawn and apathetic.  He admitted to vague suicidal and homicidal thoughts, but had made no attempts and had no plans.  He denied hallucinations or delusions.  He complained of panic attacks.  He had an exaggerated startles response and felt estranged from others.  The Veteran reported no delusions, obsessions, or phobias.  His mood was depressed and his affect was restricted.  His immediate memory was within normal limits, as were his remote memory and concentration.  However, his recent memory was severely deficient.  The Veteran was able to perform all activities of daily living.  He had a fair relationship with his girlfriend's family and enjoyed her grandchildren.  He occasionally went to the mall, and reported going to the state fair two years ago.  He described himself as "standoffish" in social situations.

A November 2009 VA treatment note indicated that the Veteran had nightmares, and insomnia.  He complained of irritability, and had difficulty with crowds and needed to escape from shopping centers and grocery stores due to crowds.  He had avoided going to the movies for over a decade due to his fear of crowds.  He had been divorced for seven years and got along well with his adult children.  The Veteran's mood was depressed and irritable.  He had some mild paranoia, but denied frank paranoid delusions.  He had subjective complains of impaired concentration.

An April 2010 VA treatment record indicated that the Veteran had passive suicidal ideation, but no intent to hurt.

The Veteran was afforded a VA examination in May 2010.  He had been living with a woman for seven years.  He said that he would scream and yell.  He stated that he was so drugged up that he did not get up until 11:00 in the morning.  He slept with a pistol under his pillow.  He stated that he could see things coming and would make detours to stay away from groups of people.  He startled easily and was constantly checking to see if someone was sneaking up behind him.  He always checked the locks on his house.  He would sometimes sit in the dark living room at night and just listen for noises.  He wanted to have a little cabin in the mountains where no one was nearby.  He described his relationships with his partner and children as "fair."  He reported talking to his friend from service and his girlfriend, but otherwise did not get close to people.  He slept on the couch because he hit his girlfriend while having a nightmare and knocked one of her teeth out.  He was irritable if he did not take his medications.  He would wake screaming from nightmares and be groggy in the mornings.  The VA examiner opined that the Veteran's employability was good.  A GAF score of 59 was assigned. 

In April 2011, the SSA determined that the Veteran was unable to engage in any substantially gainful activity due to his diabetes, degenerative disc disease, depression, and PTSD, beginning on May 8, 2008.  The Veteran told the SSA that he stopped working on July 31, 2007 when the plant where he worked shut down and he could not find another trucking job due to his insulin-dependent diabetes.  The Veteran reported that he was disoriented in the morning, was becoming more irritable, and had trouble concentrating.  He also reported that his PTSD medication made it difficult to remain mentally sharp, and made him "foggy and groggy all day long."  

The Veteran was afforded a VA examination in September 2014.  The VA examiner described the Veteran as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He had lived with a girlfriend for 10 years and said they had a good relationship.  He did not have a good relationship with his adult children, but reported having good relationships with his girlfriend's family and his niece and nephew.  He had a trucking business, but lost his commercial driver's license (CDL) due to his service-connected diabetes and stopped working in 2007.  He enjoyed walking, reading, and going to the library, but no longer enjoyed fishing.  On examination, the Veteran's mood was anxious and depressed.  He denied having hallucinations or delusions.  He also denied having suicidal or homicidal ideations.  His memory was intact, attention, was fair, and judgment and insight were good.  He had chronic sleep problems, and a history of one panic attack.  His impulse control was good and he had not had any recent episodes of violence.  The VA examiner noted that the Veteran had irritable behavior and angry outbursts, hypervigilance, an exaggerated startle response, problems with concentration, and chronic sleep impairment.  He also had disturbances of motivation and mood, suspiciousness, depression, anxiety, mild memory loss, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran submitted a February 2017 Disability Benefits Questionnaire (DBQ) completed by Dr. H.H.G., a private psychologist.  She opined that the Veteran would miss three or more days of work per month due to mental problems, and would need to leave work early due to mental problems three or more days per month.  She stated that for more than three days per month the Veteran would not be able to stay focused to complete simple repetitive tasks for at least seven hours of an eight hour work day.  She further opined that it the Veteran were subjected to the normal pressures and constructive criticisms of a job, more than once per month he would respond in an angry manner but would not actually become violent.  She stated that his PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, and/or mood.  Dr. H.H.G. stated that the Veteran had been married and divorced once, and had been in a significant relationship with a woman for 10 years.  He was socially isolated and withdrawn.  He graduated from high school and worked from 1979 to 2007 doing trailer spotting.  His PTSD symptoms included depressed mood, anxiety, suspiciousness,  chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The psychologist noted that the Veteran's concentration appeared variable during the examination.  He complained of increased trouble with short and long-term memory, and struggled with remembering basic information.  He reported overt hallucinations.  His mood was anxious and nervous, with a restricted affect.  The psychologist noted that the Veteran was vague with responses, suspicious, and seemed rather vigilant when speaking.  He seemed "cautious of this important interaction this day."  She observed that he was "insecure and unsure of himself over the course of this social interaction."

Dr. H.H.G. also completed a narrative report of the February 2017 examination.  She stated that he lived with his partner of 10 years and kept his struggles to himself, not wanting to burden others.  He was socially isolated and withdrawn and had assistance performing his daily living tasks.  His partner did the food shopping and meal preparation, managed the finances, and maintained the majority of the household chores.  She reminded him to shower, shave, and get his hair cut.  He showered approximately four times a week.  The psychologist opined that the Veteran's PTSD and social impairment were emotionally debilitating, and he had social and occupational impairments.  She further opined that the severity of his symptom complex related back to September 25, 2007.  The Veteran reported auditory and visual hallucinations consisting of "having a conversation with someone in my head" and seeing shadow figures and someone's face against the window when no one was present.  He had chronic sleep impairment, with insomnia, broken sleep and nightmares.  He described disturbances of motivation and mood, a sense of foreshortened future, exaggerated startle response, hypervigilance, mild memory loss, impairment of short and long-term memory, difficulty concentrating, and irritability.  He also reported difficulty establishing and maintaining relationships, difficulty adapting to stressful circumstances including work, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He reported having psychological and physiological reactions to helicopters because of their resemblance to his traumatic military experience.  He described not getting enough restful sleep and feeling fatigued every day.  He had difficulty maintaining and sustaining a steady mood, which led to problems in his social and work life.  The psychologist opined that the Veteran's poor interpersonal skills and workplace trust issues would cause him to have an increase in paranoia and he would struggle with appropriate work interaction. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas from January13, 2010, to February 8, 2017.  The VA treatment records, SSA records, and VA examination reports from May 2010 and September 2014 indicate that the Veteran had symptoms of suicidal ideation or thoughts, obsessional rituals, difficulty in establishing and maintaining effective relationships, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, irritability, difficulty adapting to stressful circumstances, disturbances of motivation and mood, and impaired memory.  During the May 2010 VA examination, the Veteran reported sleeping with a gun under his pillow.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment, from January 13, 2010, to February 8, 2017.  Therefore, a disability rating of 70 percent is warranted for PTSD from January 13, 2010 to February 8, 2017. 

However, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated from January 13, 2010, through February 8, 2017.  The weight of the evidence does not show that the Veteran experienced total occupational and social impairment during this period.  The evidence shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  While the February 2017 private psychological evaluation report indicated that the Veteran's PTSD symptoms also included intermittent inability to perform activities of daily living and persistent delusions or hallucinations, the June 2009 SSA disability evaluation report indicated that the Veteran denied having hallucinations or delusions and was able to perform all activities of daily living (ADLs).  The September 2014 VA examination report also indicates that the Veteran denied having hallucinations and delusions, and did not indicate that the Veteran had difficulty with activities of daily living.  

The probative value of private psychologist's February 2017 opinion that the symptoms and severity of the Veteran's PTSD, including symptoms of persistent delusions or hallucinations and intermittent inability to perform activities of daily living, went back to the date of the present claim is not substantiated by the other evidence of record.  In particular, those symptoms are not consistent with the evidence in the June 2009 SSA evaluation report and September 2014 VA examination report indicating that the Veteran denied having hallucinations and delusions and was able to perform all activities of daily living.  The collective nature of the Veteran's medical records during the applicable time period, to include the 2009 SSA evaluation report and the September 2014 VA examination report are highly probative and outweigh the February 2017 report of the Veteran having had persistent delusion or hallucinations and intermittent ability to perform ADLs prior to February 2017.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 70 percent for PTSD from January 13, 2010, to February 8, 2017.

Nonetheless, from February 9, 2017, the weight of the evidence indicates that the Veteran's PTSD symptoms most nearly approximate total occupational and social impairment.  This finding now takes into consideration the current PTSD symptoms of persistent delusions or hallucinations and intermittent inability to perform ADLs, including maintenance of minimal personal hygiene, as reported by private psychologist in February 2017.  Therefore, the Board finds that the Veteran's PTSD symptoms more nearly approximate total occupational and social impairment from February 9, 2017, and as such, a 100 percent rating is warranted from this date.  

In summary, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, but no higher, from January 13, 2010 to February 8, 2017, and 100 percent thereafter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   The Veteran has met the percentage requirements in this case as of January 13, 2010.  He is in receipt of service connection for PTSD (rated 30 percent disabling from September 25, 2007 to January 13, 2010, 70 percent from January 13, 2010, to February 8, 2017, and 100 percent thereafter); diabetes mellitus, with bilateral upper and lower extremity peripheral neuropathy (rated 20 percent disabling from September 25, 2006); tinnitus (rated 10 percent disabling from August 25, 2008); and bilateral hearing loss (rated 0 percent disabling from September 25, 2007).

The Veteran is in receipt of a 100 percent disability rating from February 9, 2017, as decided herein.  Therefore, there was no rating period after that date where the schedular rating was "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU from February 9, 2017, forward is moot, as there is no remaining question of law or fact to decide regarding that issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's DD-214 indicates that he served in the United States Marine Corps for four years.  His military occupational specialty (MOS) was Communications and Navigation Technician (related civilian occupation - electrical tester), with an additional military occupational specialty of administrative man (related civilian occupation - mail clerk).  He graduated from high school.  He also completed three training courses during service: avionic fundamentals course, avionics electrical technician course, and Marine non-commissioned officer course.

The January 2009 Vet Center assessment report stated that the Veteran wanted to work and was referred to VA vocational rehabilitation, though he opined that it was "unlikely that there were areas of the employment [in which] he would be successful."

The June 2009 SSA disability examination indicated that the Veteran was depressed, reported difficulties with concentration, and had severe deficiencies in his recent memory. 

A November 2009 VA treatment note indicated that the Veteran complained of irritability and had a great deal of difficulty with crowds.  He complained of impaired concentration.  

The May 2010 VA examination report indicated that the Veteran was hypervigilant, paranoid, and irritable.  He had obsessional rituals, difficulty establishing and maintaining effective relationships, and chronic sleep impairment.  However, the VA examiner opined that his employability was good.

As noted above, the SSA determined, in April 2011, that the Veteran was unable to engage in any substantially gainful activity due to his diabetes, degenerative disc disease, depression, and PTSD, beginning on May 8, 2008.  The SSA determined that his primary diagnosis was the degenerative disc disease, with a secondary diagnosis of diabetes.  The Board notes that the Veteran is not in receipt of service connection for degenerative disc disease.  The Veteran told the SSA that he stopped working on July 31, 2007 when the plant where he worked shut down and he could not find another trucking job due to his insulin-dependent diabetes.  He had worked as a truck driver from January 1990 to July 2007.  His highest grade of school completed was twelfth grade.  The Veteran reported that he was disoriented in the morning, was becoming more irritable, and had trouble concentrating.  He reported having a constant burning sensation in his feet.  He also reported that his PTSD medication made it difficult to remain mentally sharp, and made him "foggy and groggy all day long."  The Veteran stated that when he had low blood sugar he would become disoriented and confused until it improved, then he would be extremely tired and could not function properly.

The Veteran was afforded a VA diabetic sensory-motor peripheral neuropathy examination in March 2012.  He was diagnosed with diabetic peripheral neuropathy of the right and left upper and lower extremities, with severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Deep tendon reflexes were decreased in the ankles, but otherwise normal.  Light touch/monofilament testing revealed decreased sensation in the bilateral hand/fingers and foot/toes, but was otherwise normal.  Position sense was decreased in the bilateral lower extremities, but normal in the upper extremities.  Vibration sensation was absent in the bilateral lower extremities, but normal in the upper extremities.  Cold sensation was decreased in the bilateral lower extremities, but normal in the upper extremities.  There was no muscle atrophy.  The VA examiner noted that the Veteran was no longer able to drive a commercial vehicle due to his diabetes.  

The September 2014 VA examiner described the Veteran as having occupational and social impairment with deficiencies in most areas.  His memory was intact, attention, was fair, and judgment and insight were good.  He had chronic sleep problems.  The VA examiner noted that the Veteran had irritable behavior and angry outbursts, hypervigilance, an exaggerated startle response, problems with concentration, and chronic sleep impairment.  He also had disturbance so motivation and mood, suspiciousness, depression, anxiety, mild memory loss, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  

In February 2017, Dr. H.H.G opined that the Veteran had social and occupational impairments due to his PTSD and the severity of his symptom complex related back to September 25, 2007.  She further opined that he could not sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD.  He described not getting enough restful sleep and feeling fatigued every day, which the psychologist opined would be a safety issue in the workplace.  The Veteran also reported memory difficulties, which would affect his employment.  He had difficulty maintaining and sustaining a steady mood, which led to problems in his social and work life.  The psychologist further opined that the Veteran's poor interpersonal skills and workplace trust issues would cause him to have an increase in paranoia and he would struggle with appropriate work interaction.  For these reasons, she opined that his PTSD symptoms prevented the Veteran from maintaining substantially gainful employment.

The Veteran also submitted a February 2017 vocational opinion from Dr. S.B., a private vocational evaluator.  After a detailed recitation of the Veteran's work and medical histories, Dr. S.B. opined that this evidence indicated that the Veteran would be expected to miss more work due to his service-connected disabilities than most employers would tolerate.  She noted that the Veteran's difficulties with concentration and persistence at work tasks also likely exceeded what would be tolerated by an employer.  For these reasons, she concluded that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected PTSD, diabetes, and tinnitus, and that the record supports this finding as far back as the date of the filing of this claim.

After review of all the evidence of record, lay and medical, the Board finds that the Veteran was unable to secure or maintain substantially gainful employment due to his service-connected disabilities prior to February 9, 2017.  The Veteran's PTSD symptoms of depression, anxiety, irritability, suspiciousness, impaired memory and concentration, hypervigilance, difficulty in establishing and maintaining effective relationships, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances precluded him from obtaining and maintaining any type of substantially gainful employment.  The Veteran's diabetic peripheral neuropathy of the bilateral upper and lower extremities resulted in severe symptoms that would limit his ability to engage in the type of manual labor jobs that constitute his entire work history.  In addition, he is no longer able to obtain a commercial driver's license due to his diabetes, prohibiting him from performing the work he had done for the vast majority of his career.  The Board found the opinions from Dr. S.B. and Dr. H.H.G. to be highly probative as to whether the Veteran has been able to secure and maintain substantially gainful employment due to his service-connected disabilities.  The Board notes that the Veteran has not been able to obtain substantially gainful employment since July 31, 2007, despite evidence in the record that he has attempted to obtain employment.  For these reasons, the Board finds that the Veteran was unable to obtain and maintain substantially gainful employment prior to February 9, 2017.

Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted on a schedular basis prior to February 9, 2017.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

From January 13, 2010, to May 21, 2010, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

From May 22, 2010 through February 8, 2017, a rating in excess of 70 percent for PTSD is denied.

From February 9, 2017, a 100 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

Prior to February 9, 2017, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


